 


109 HR 4634 IH: To require that the Secretary of the Interior hold at least one public hearing in the surrounding community where land requested to be taken into trust for an Indian tribe is located in order to ascertain the needs and interests of that surrounding community.
U.S. House of Representatives
2005-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4634 
IN THE HOUSE OF REPRESENTATIVES 
 
December 17, 2005 
Mr. McHugh (for himself and Mr. Boehlert) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To require that the Secretary of the Interior hold at least one public hearing in the surrounding community where land requested to be taken into trust for an Indian tribe is located in order to ascertain the needs and interests of that surrounding community. 
 
 
1.Hearing required 
(a)In generalNot less than 6 months before approving any application to take land into trust for an Indian tribe, the Secretary of the Interior shall hold at least one public hearing (in addition to any hearings held pursuant to the National Environmental Policy Act of 1969) in the surrounding community where the land requested to be taken into trust is located in order to ascertain the needs and interests of that surrounding community. All interested individuals shall be afforded the opportunity to participate in such hearings. 
(b)TranscriptsThe Secretary shall, on a timely basis, make transcripts of such hearings available to the public via the Internet or other electronic means. 
(c)WaiverSubsection (a) shall not apply if each county in the relevant surrounding community waives the right to such hearings.  
 
